Opinion issued January 12, 2017




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00302-CV
                           ———————————
   JAMES SCARBOROUGH AND PHILLIP PAUL BRYANT, Appellants
                                       V.
        CITY OF HOUSTON AND ANNISE D. PARKER, Appellees


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-69353


                         MEMORANDUM OPINION

      Appellants, James Scarborough and Phillip Paul Bryant, have filed a petition

for permissive appeal seeking to challenge interlocutory orders denying their

traditional motions for summary judgment. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(d) (West Supp. 2015); TEX. R. APP. P. 28.3.
       To be entitled to a permissive appeal from an interlocutory order that would

not otherwise be appealable, the requesting party must establish that (1) the order

to be appealed involves “a controlling question of law as to which there is

substantial ground for difference of opinion” and (2) an immediate appeal from the

order “may materially advance the ultimate termination of the litigation.” TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(d); see TEX. R. APP. P. 28.3(e)(4); TEX. R. CIV.

P. 168 (“Permission [to pursue a permissive appeal] must be stated in the order to

be appealed . . . [and] must identify the controlling question of law as to which

there is a substantial ground for different of opinion and must state why an

immediate appeal may materially advance the ultimate termination of the

litigation.”).

       The petition fails to meet these requirements because, among other

problems, the order appealed from does not identify the controlling question of law

or state why an immediate appeal may materially advance the ultimate termination

of the litigation. See TEX. R. APP. P. 28.3(e)(4); TEX. R. CIV. P. 168. Accordingly,

we deny the petition for permissive appeal.

                                 PER CURIAM

Panel consists of Justices Jennings, Keyes, and Brown.




                                         2